EXHIBIT 10.1

 

RADIAN GROUP INC.

EQUITY COMPENSATION PLAN

 

FORM OF RESTRICTED STOCK AWARD

 

THIS RESTRICTED STOCK AWARD, dated                     , is delivered by RADIAN
GROUP INC., a Delaware corporation (the “Company”), to
                            , an officer of the Company (the “Grantee”).

 

RECITALS

 

WHEREAS, the Radian Group Inc. Equity Compensation Plan (the “Plan”) provides
for the grant (the “Award”) of Restricted Stock to selected key employees of the
Company and its affiliates, in accordance with the terms and provisions of the
Plan.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1. Award of Restricted Stock.

 

The Company hereby awards to the Grantee all rights, title and interest in the
record and beneficial ownership of                      shares (the “Restricted
Stock”) of common stock, $.001 par value per share, of Company subject to the
conditions of this Restricted Stock Award agreement (the “Agreement”) . The
Restricted Stock Awarded herein is pursuant to the Radian Group Inc. Equity
Compensation Plan (the “Plan”) and is subject to the provisions of the Plan as
well as this Agreement.

 

2. Custody of Restricted Stock.

 

Upon satisfaction of the vesting conditions set forth in Paragraph 4 or the
occurrence of any of the events contemplated by Paragraph 5(b) and 6(b), the
Company shall issue and deliver to the Grantee a certificate or certificates for
such number of shares of Restricted Stock as are required to be issued and
delivered under this Agreement. Prior to the satisfaction of such vesting
conditions or the occurrence of such events, the Restricted Stock is not
transferable and shall be held in trust or in escrow by the Company until such
time as the applicable restrictions on the transfer thereof have expired or
otherwise lapsed.

 

3. Risk of Forfeiture.

 

Subject to Paragraph 5(b) and 6(b), should the Grantee’s employment with the
Company terminate prior to any vesting dates set forth in Paragraph 4, Grantee
shall forfeit the right to receive the Restricted Stock that would otherwise
have vested on such dates.

 

4. Vesting Dates.

 

Subject to Paragraphs 5 and 6, the shares of Restricted Stock subject to this
agreement vest in installments in accordance with the following schedule:

 

Date


--------------------------------------------------------------------------------

 

Shares

--------------------------------------------------------------------------------

            :                Shares;             :   an additional             
Shares; and             :   an additional              Shares.

 

1



--------------------------------------------------------------------------------

No installment shall accrue after the Grantee ceases to be an officer or other
key employee of the Company for any reason. Any unvested Restricted Stock shall
also become 100% vested at the earliest of (i) the employee’s retirement date,
(ii) the employee’s death or disability, or (iii) the occurrence of a Change of
Control, provided the Grantee is an employee at such time.

 

Within 15 days after the date each installment of Restricted Stock vests, the
Company shall deliver to the Grantee, at the executive offices of the Company, a
stock certificate for the number of Shares that vested pursuant to the above
stated vesting schedule. The obligation of the Company to deliver Shares upon
vesting shall be subject to all applicable laws, rules, regulations and such
approvals by governmental agencies as may be deemed appropriate by the Stock
Option and Compensation Committee (the “Committee”), including, among other
things, such steps as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. All obligations of the
Company hereunder shall be subject to the rights of the Company as set forth in
the Plan to withhold amounts required to be withheld for any taxes.

 

5. Termination of Employment.

 

Voluntary and involuntary termination of employment with the Company shall
affect Grantee’s rights under this agreement as follows:

 

a). If Grantee voluntarily terminates employment for reasons other than Change
of Control, as defined in Paragraph 5(b) and 5(c), retirement, death or
disability, or if Grantee’s employment is involuntarily terminated, then Grantee
shall forfeit the right to receive all shares of Restricted Stock that have not
theretofore vested pursuant to Paragraph 4.

 

b). In the event of retirement, death or disability, all unvested Restricted
Stock shall immediately become fully vested and delivered to the Grantee (or, in
the event of death, the Grantee’s representative). The term “retirement” as used
herein shall mean a Grantee’s retirement as defined under the Company’s pension
plan.

 

6. Certain Corporate Changes.

 

a) In the event of a change in, reclassification of, subdivision of, split-up or
spin-off with respect to, stock dividend on, or exchange of stock of the Company
for outstanding Shares, the number and class of the Shares subject to the
Restricted Stock Award shall be appropriately adjusted by the Committee.

 

b) If the Company is consolidated or merged with another corporation, the
Grantee shall be entitled to receive the same number and kind of shares or
securities as the Grantee would have been entitled to receive upon the happening
of such consolidation or merger if the Grantee had been, immediately prior to
such event, the holder of the number of shares of Restricted Stock, adjusted in
the manner provided in this Section; provided, that if the Company shall not be
the surviving corporation, the surviving corporation shall substitute therefor a
substantially equivalent number and kind of its shares of stock. All adjustments
made by the Committee pursuant to this Section shall be subject to the approval
of the Board.

 

2



--------------------------------------------------------------------------------

6. Ownership Rights.

 

Subject to the restrictions set forth herein, Grantee is entitled to all voting
and ownership rights applicable to the Restricted Stock, including the right to
receive any dividends that may be paid on the Restricted Stock, whether vested
or not vested.

 

7. Non-Transferability of Option.

 

This Award is not transferable other than by will or by the laws of descent,
except as otherwise permitted by the Plan, and this award shall not be subject
to any levy of any attachment, execution or similar process upon the rights or
interest. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate or otherwise dispose of any Restricted Stock or any right
hereunder, except as provided for herein, the Company may terminate any unvested
portion of the award by notice to the Grantee and the award and all rights
hereunder shall thereupon become null and void.

 

8. Employment Not Affected.

 

Neither the grant of any Restricted Stock, nor any other action taken with
respect to the Restricted Stock, shall confer upon the Grantee any right to
continue in the employ of the Company or any of its affiliates or shall
interfere in any way with the right of the Company or any affiliate to terminate
Grantee’s employment at any time. Except as may be otherwise limited by another
written agreement, the right of the Company or any of its affiliates to
terminate at will the Grantee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved.

 

9. Cancellation or Amendment.

 

This award may be canceled or amended by the Committee, in whole or in part, at
any time if the Committee determines, in its sole discretion, that cancellation
or amendment is necessary or advisable in light of any change after the date of
this grant in (i) the Internal Revenue Code of 1986, as amended or the
regulations issued thereunder or (ii) any federal or state securities law or
other law or regulation, which change by its term is effective retroactively to
a date on or before the date of this award, provided, however, that no such
cancellation or amendment shall, without the Grantee’s consent, apply to or
affect installments that vested on or before the date on which the Committee
makes such determination.

 

10. Notice.

 

Any notice to the Company provided for in this instrument shall be addressed to
it in care of the Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Company or of an
affiliate, or to such other address as the Grantee may designate to the Company
in writing. Any notice provided for hereunder shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage and registry fee prepaid, in a post office or
branch post office regularly maintained by the United States Postal Service.

 

11. Incorporation of Plan by Reference; Nature of Restricted Stock.

 

This grant is made pursuant to the terms of the Radian Group Inc. 1995 Equity
Compensation Plan, the terms of which are incorporated herein by reference, and
shall in all respects be interpreted in accordance therewith. The decisions of
the Committee shall be conclusive upon any question arising hereunder. The

 

3



--------------------------------------------------------------------------------

settlement of any award with respect to the Restricted Stock is subject to the
provisions of the Plan and to interpretations, regulations and determinations
concerning the Plan as established from time to time by the Committee in
accordance with the provisions of the Plan, including, but not limited to,
provisions relating to (i) rights and obligations with respect to withholding
taxes, (ii) the registration, qualification or listing of Shares, (iii) capital
or other changes of the Company and (iv) other requirements of applicable law. A
copy of the Plan will be furnished to each Grantee upon request. Additional
copies may be obtained from the Secretary of the Company, 1601 Market Street,
Philadelphia, Pennsylvania 19103-2197.

 

12. Governing Law.

 

The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the law of the
State of Delaware.

 

IN WITNESS WHEREOF, Radian Group Inc. has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.

 

RADIAN GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

 

Accepted:

 

 

--------------------------------------------------------------------------------

    Grantee

 

4